Citation Nr: 1040352	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1. Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder.

2. Entitlement to service connection for an acquired psychiatric 
disability, to include major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.
 
In April 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The Board notes that in August 2007, the appellant filed, in 
pertinent part, a claim to reopen a claim for entitlement to 
service connection for PTSD.  Even though the appellant specified 
that he sought service connection for PTSD, his claim constituted 
a claim for service connection for an acquired psychiatric 
disability, however diagnosed.  As such, the claim cannot be 
limited only to the diagnosis that the appellant references, but 
rather, must be considered a claim for service connection for any 
and all psychiatric disabilities clinically indicated.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  An October 2005 rating decision denied the appellant's claim 
of entitlement to service connection for PTSD on the basis of no 
confirmation of a diagnosis meeting Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV) criteria.

2.  The appellant did not file a substantive appeal.

3.  Evidence received subsequent to the October 2005 rating 
decision is cumulative and redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.

4.  Major depression is shown by the clinical evidence of record 
to be related to the appellant's active military service.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final as to the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Major depression was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

As to the claim of entitlement to service connection for an 
acquired psychiatric disability, to include depression, that 
claim has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.   

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions to 
reopen service connection claims, the appellant be given notice 
of the elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in October 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 
490.  The October 2007 letter provided notice of the elements of 
new and material evidence and the reasons for the prior denial.  
The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  

The RO provided an examination to the appellant in August 2008.  
The Court has held that the Board is not required to reopen a 
previously denied claim solely because the appellant was afforded 
a VA examination in connection with his petition to reopen.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  
Furthermore, the Court has also held that, where the Board has 
denied reopening, the adequacy of an examination provided by the 
RO, despite no obligation to do so, is not a viable issue on 
appeal.  See id., at 461.  As discussed below, the Board 
concludes that new and material evidence has not been received on 
this claim.  No duty to assist examination provisions could have 
been violated.  See id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously received 
by agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been received, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and an in-service stressor.  In general, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

However, if the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Additionally, during the course of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to provide that if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist or 
contract equivalent confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  See 75 Fed. Reg. 39843 (2010).  As the 
appellant's claim was not decided by the Board prior to July 12, 
2010, the amended version of 38 C.F.R. § 3.304(f) is applicable.  
Id.  

III. Analysis

New and Material Evidence

In the October 2005 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for PTSD 
because there was no confirmation of exposure to an in-service 
stressor or of a diagnosis for PTSD meeting all of the diagnostic 
criteria in the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).  The appellant did not appeal the decision and it 
became final.  The appellant filed a request to reopen his claim 
for entitlement to service connection for PTSD in August 2007.

The evidence of record at the time of the previous final denial, 
in October 2005 included the appellant's service treatment 
records, service personnel records, and VA treatment records 
dated from May 2005 to July 2005.  A May 2005 VA treatment record 
indicated the appellant had a diagnosis of chronic PTSD with 
depressed and anxious mood, moderate.  However, in the October 
2005 rating decision, the RO noted that the diagnosis did not 
address the diagnostic criteria required by the DSM-IV, necessary 
for a confirmed diagnosis of this condition.

The evidence received subsequent to the October 2005 rating 
decision includes VA treatment records showing treatment for PTSD 
and articles pertaining to the  appellant's claimed stressors.  A 
May 2007 letter from J.M., BA, MSSA, LICSW, states that the 
appellant was evaluated for PTSD at the St. Cloud, Minnesota, VA 
Medical Center (VAMC).  He stated that the appellant met full 
diagnostic criteria and had been diagnosed with PTSD.  A May 2007 
VA treatment record, signed by J.M., indicated that the appellant 
had a principal diagnosis of PTSD and identified childhood trauma 
as well as military trauma.  J.M. noted that the appellant was 
diagnosed as having PTSD in 2005, however, in another evaluation 
in 2007, it was determined that he did not suffer from PTSD.  
Given the conflicting diagnostic evaluations, J.M. noted that the 
benefit of the doubt would go to the appellant.  

As the May 2007 letter and May 2007 VA treatment record post-date 
the October 2005 rating decision, they are new.  Evidence 
submitted by a veteran to reopen his or her claim is presumed 
credible for the limited purpose of ascertaining its materiality.  
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).  However, the May 
2007 letter and VA treatment record do not indicate that the 
appellant has a diagnosis of PTSD conforming to DSM-IV criteria.  
See 38 C.F.R. § 4.125.  Although J.M. stated that the appellant 
met the "full diagnostic criteria" for PTSD, he did not state 
that the PTSD met DSM-IV criteria or provide a rationale.  The 
May 2007 VA treatment record did not provide a diagnosis of PTSD 
meeting DSM-IV criteria.  Moreover, the May 2007 VA treatment 
record specifically referenced a March 2007 psychological 
assessment by a psychologist, which found that the appellant did 
not have a diagnosis of PTSD.  As the May 2007 letter and May 
2007 VA treatment record do not raise a reasonable possibility of 
substantiating the claim, they are not material.

Subsequent to the October 2005 rating decision, the appellant was 
seen for an August 2008 VA examination report.  The VA examiner 
found that the appellant did not did not have a current diagnosis 
of PTSD.  The VA examiner noted that the appellant did have some 
PTSD symptoms, but not across all three clinical sectors.  The VA 
examiner noted that in his clinical experience, he sees Vietnam 
veterans who had very significant PTSD symptoms early in their 
life and then as they age, depression becomes more prominent in 
PTSD.  He noted that this very likely is the case with the 
appellant.  As the report post-dates the October 2005 rating 
decision, it is new.  However, as the August 2008 VA examination 
report indicates the appellant does not have a diagnosis of PTSD 
meeting DSM-IV criteria, it does not relate to an unestablished 
fact necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  Thus, the October 2005 
VA examination report is not material. 

Service personnel records reflect that the appellant served on 
the USS Harry E. Hubbard from November 1963 to July 1966.  
Evidence received subsequent to the October 2005 rating decision 
indicated that the ship fired upon the coast of Vietnam in 
support of its operations.  The evidence pertaining to the 
appellant's claimed stressor was not of record prior to the last 
final decision, and is thus new.  However, the Board finds that 
the evidence is not material.  A claim for entitlement to service 
connection for requires a diagnosis of a current disability.  
Without a diagnosis of a current PTSD disability for VA purposes, 
evidence concerning the appellant's claimed PTSD stressor cannot 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds the evidence is not new and material. 

In sum, after a review of the evidence submitted by the appellant 
since the October 2005 rating decision, the Board finds that it 
is cumulative and redundant of the evidence of record at the time 
of the last prior final denial and it does not raise a reasonable 
possibility of substantiating the claim.  The new evidence, as 
described above, does not confirm that the appellant has had a 
diagnosis of PTSD within DSM-IV criteria during the period on 
appeal.  The only evidence indicating the appellant has a 
diagnosis of PTSD is his own statements.  The appellant is 
competent to report symptoms of a disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, 
for purposes of reopening, the credibility of evidence submitted 
by the appellant is presumed.  However, the Board finds that PTSD 
is not, in the Board's opinion, a disorder which is susceptible 
to a lay diagnosis and thus, the appellant is not competent to 
report that he has a diagnosis of PTSD meeting DSM-IV criteria.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the absence of clinical evidence of a diagnosis of PTSD 
meeting DSM-IV criteria during the appeal period, the Board 
concludes that the additional evidence is not new and material 
and the petition to reopen a claim for service connection for 
PTSD is denied.  Accordingly, the Board finds that what was 
missing at the time of the prior final denial in October 2005 
remains deficient, namely medical evidence that the appellant has 
a current diagnosis of PTSD meeting DSM-IV criteria, for purposes 
of a VA disability.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  As new and material evidence has not 
been received, the claim for entitlement to service connection 
for PTSD, is not reopened.  
 
Entitlement to service connection for an acquired psychiatric 
disability, to include depression 

The August 2008 VA examination report reflects that the appellant 
had a diagnosis of mild major depression.  Therefore, the Board 
finds that the first element of a service connection claim, that 
of a current disability, has been met for major depression.  

As noted above, establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in- service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is no indication in the appellant's service treatment 
records that he had any psychiatric disability, to include major 
depression.  A July 2006 report of medical examination upon 
release from active duty indicated the appellant was 
psychiatrically normal.  There is also no evidence indicating 
that the appellant had a diagnosis of a psychiatric disability 
within one year of service.

The August 2008 VA examiner noted that the appellant's ship was 
exposed to small arms fire in service and the appellant described 
being terrified during those events.  The VA examiner stated that 
the appellant very likely has associated major depression and 
that it is more likely as not that the depression is related to 
his military service.  The VA examiner noted that in his clinical 
experiences, he had seen Vietnam veterans who had very 
significant PTSD symptoms early in their life and then as they 
age, depression becomes more prominent in PTSD.  The VA examiner 
noted that this very likely is the case with the appellant.  The 
Board finds that the August 2008 VA examiner's opinion is highly 
probative as the VA examiner considered the appellant's medical 
history as contained in his claims folder, VA treatment records 
and previous VA examination reports.  The examiner's findings 
were supported by the evidence of record.

The Board finds that evidence supports a grant of service 
connection for major depression.  The August 2008 VA examination 
report reflects that there is a nexus between the major 
depression and service.  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
evidence of record supports a finding that the appellant's major 
depression is related to active service.  In the absence of any 
evidence to the contrary and with resolution of doubt in favor of 
the appellant, the Board concludes that service connection is 
warranted for major depression.


ORDER

Since new and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD, the 
appeal is denied.

Entitlement to service connection for major depression is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


